Citation Nr: 1420561	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to September 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claim has been transferred to the Montgomery RO.

The Board remanded this matter in March 2012 so that additional service treatment records (STRs) could be obtained and to give the Veteran another opportunity to provide information on the treatment he has received for his disability over the years.  This additional development has been completed, and the matter has returned to the Board for further review. 


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's current right ankle disability and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110; 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)
	
The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice provisions were fulfilled by letter sent in September 2006, prior to the December 2006 decision now on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has not alleged that there was any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment records (STRs) have been received.  Inpatient clinical records of treatment received at the 14th FLD Hospital in Germany have not been received, and are presumed to be lost.  Attempts were made to locate the records but a formal finding was made in July 2012 that they could not be located.  He was notified of the inability to locate these records via phone call in July 2012 and letter sent in May 2013, and advised of alternate evidence that may be submitted in lieu of the records.  To date, he has not submitted any records.  The Board finds that the duties required by  38 C.F.R. § 3.159(e), in regard to lost records, have been met.  

No post-service treatment records have been associated with his claims files.  The Veteran has not provided the names of facilities or physicians that he has received treatment from, and he reported in July 2012 that it had been "awhile" since he had seen anyone regarding his right ankle.  In his August 2006 claim, he indicated that he received treatment for his right ankle from Fort Jackson, South Carolina.  The September 2006 VCAA notice letter specifically asked for information regarding his treatment over the years, as did the March 2012 letter sent following the Board's remand of this claim.  He has not responded to these requests, or provided any further identifying information so that records could be obtained.   As he has been given multiple opportunities to provide this information, without response, and as there is no indication that he would respond if given yet another, the Board does not find it necessary to remand this matter to attempt to obtain medical records.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991)

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal, except for his STRs.    

The Veteran had a VA compensation examination in August 2012 for a medical opinion on whether the Veteran currently has the disability he has claimed, and if so, the likelihood that it is related to his service.  The VA examiner reviewed the Veteran's case file, which contained STRs showing an automobile accident during service, the injuries caused at that time, and his separation examination.  The examiner elicited a detailed personal history, and directly addressed his contentions.  The examination report is therefore found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

The service treatment records show the Veteran was a passenger in a 3/4th ton Army truck that turned over in January 1964.  It was noted he had a contusion in the region of his right ankle.  Upon separation in September 1964, he made no complaints regarding the accident or his ankle.  He received a normal clinical evaluation in all areas, except psychological.  

At the August 2012 VA examination, the Veteran was diagnosed with arthritis and ankylosis of the right ankle.  The Veteran informed the examiner about the accident in 1964, and that he has had pain in his ankle since that time.  He also reported that he had had surgery on his right ankle in the 1970s, after injuring it stepping up onto a curb, and again in the 1990s.  His ankle was fused.  After reviewing the STRs and the Veteran's reported history, the examiner opined that the Veteran had significant trauma on his ankle following service, and that it was less likely than not that the contusion in service led to either of his current disabilities.  The Board finds this to be probative evidence weighing against service connection.

In sum, the Veteran had an injury/contusion to his right ankle during service in 1964.  However, there is no evidence of arthritis of the right ankle during service or within the first post-service year.  The first medical evidence showing a diagnosis of arthritis of the Veteran's right ankle is dated in August 2012, more than 45 years after his separation from service.  The Veteran maintains that his current right ankle disability is due to the 1964 accident.  However, he has not been shown to have the training or expertise to competently opine that his current arthritis is due to the injury sustained in 1964, as this is a medical determination that is too complex to be made based on lay observation alone.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, the Veteran's opinion is outweighed by the finding to the contrary by the VA examiner who rendered the August 2012 opinion, as he is a medical professional who considered the Veteran's statements concerning the in-service injury and continuing symptoms and the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In view of the foregoing, the preponderance of the evidence weighs against this claim.  Under these circumstances, the evidence is not in equipoise and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Veteran's claim for service connection for a right ankle disorder must be denied.


ORDER

The claim of entitlement to service connection for a right ankle disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


